DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received retrieved and recorded.
Drawings
The drawings are objected to because: The PLAN view, 1A-1C and 2A-2C, the conductor circuits may be shown with the first resin insulating layer, instead of merely blocks of line. The resin insulating layer and the conductor layer may be shown with different shades. Also, the cross section of the conductor circuits may be shown with proper cross hating pattern.  All of the parts shown in section, and only those parts, must be cross-hatched. The cross-hatching patterns should be selected from those shown in the MPEP based on the material of the part (drawing symbol as shown in MPEP § 608.02 (IX). See also 37 CFR 1.84(h) (3) and MPEP § 608.02.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claims are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 1-20: 
A printed wiring board with the limitation “wherein the first conductor circuit has a first width, the second conductor circuit has a second width, the first and third conductor circuits are positioned to form a third space having a third width between the first and third conductor circuits such that the third width is in a range of 5 µm to 14 µm, the first and fourth conductor circuits are positioned to form a fourth space having a fourth width between the first and fourth conductor circuits such that the fourth width is in a range of 5 µm to 14 µm, the second and fifth conductor circuits are positioned to form a fifth space having a fifth width between the second and fifth conductor circuits, the second and sixth conductor circuits are positioned to form a sixth space having a sixth width between the second and sixth conductor circuits, the first conductor circuit has a first lower surface in contact with the surface of the first resin insulating layer, a first upper surface on an opposite side with respect to the first lower surface, a third side wall facing the third conductor circuit, and a fourth side wall facing the fourth conductor circuit, the second conductor circuit has a second lower surface in contact with the surface of the first resin insulating layer, a second upper surface on an opposite side with respect to the second lower surface, a fifth side wall facing the fifth conductor circuit, and a sixth side wall facing the sixth conductor circuit, and when each of the fifth and sixth widths is 20 µm or more, the first upper surface of the first conductor circuit, and the second upper surface, fifth side wall and sixth side wall of the second conductor circuit are formed to have unevenness” in combination with other claimed limitations of the base claim 1 has not been disclosed by prior art of record taken alone or in combination.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
En (US 8,533,943), figure 13(d) discloses printed wiring board with conductor circuit on the resin layer (102a) having uneven surfaces (paragraph 696).
Kariya (US 8,164,920), figure 8, discloses a printed wiring board with multiple conductor circuit on the resin layer (80) of the board.
Tanaka (US 7,935,893), figure 5, discloses a printed wiring board with multiple conductor circuit on the resin layer (60) of the board having uneven surfaces.
Nakamura (US 2020/0315011), figure 5, discloses a printed wiring board with multiple conductor circuit on the upper resin layer (6) of the board. 

This application is in condition for allowance except for the following formal matters: 
The objection to drawing as explained above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISHWARBHAI B PATEL/Primary Examiner, Art Unit 2847
                                                                                                                                                                                                        IBP / September 8, 2022